Citation Nr: 0121141	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-22 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1941 to 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the RO denied service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a notice of 
disagreement in the same month and a statement of the case 
(SOC) was issued in April 1999.  The veteran submitted a 
substantive appeal in November 1999, with no hearing 
requested.


REMAND

Initially, the Board addresses the issue raised by the 
veteran and his representative arising from the applicability 
of 38 C.F.R. § 3.304(d) pertaining to the "combat 
presumption."  38 U.S.C.A. § 1154(b) (West 1991).  Under 
38 C.F.R. § 3.304, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated by combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  However, this provision 
does not bear upon the issues of the veteran's claims 
relative to the existence of current disabilities or whether 
they were caused by service.  The provision of 38 C.F.R. 
§ 3.304 only applies to the "service incurrence" element 
(i.e., what happened in service).  See Arms v. West, 12 Vet. 
App. 188, 194 (1999) (citing Collette v. Brown, 82 F. 3d 389 
(1996)), overruled in part on other grounds by Kessel v. 
West, 13 Vet. App. 9 (1999). 

The Board notes that in a statement submitted by the 
veteran's representative in April 2000 it is alleged that, 
while engaged in combat, the veteran suffered acoustic trauma 
resulting in bilateral hearing loss and tinnitus.  Service 
personnel records associated with the claims folder show that 
the veteran served during a period of war and was assigned to 
the Patrol Bombing Squadron 74 between June 1942 and July 
1943, a time period during which the squadron encountered 
enemy forces.  The RO should review the "combat status" of 
the veteran and determine whether a factual presumption is 
warranted.  In this regard, the veteran's complete service 
personnel records should be obtained and associated with the 
claims folder.

In addition to determining the veteran's combat status and 
whether a factual presumption of service incurrence is 
warranted, the RO must render certain assistance to comply 
with the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  During the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 has 
eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superseding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that the VA cannot assist in the development of a 
claim that is not well grounded) and redefined the duty to 
assist the veteran regarding his claim.  Id.  The Veterans 
Claims Assistance Act of 2000 provides that the veteran must 
be notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103.  Furthermore, in pertinent part, reasonable efforts 
must be made to obtain records (including private records) 
that the veteran sufficiently identifies, and a medical 
examination must be provided when the evidence of record 
contains insufficient evidence upon which to base a decision.  
38 U.S.C.A. § 5103A.

The Board notes that the October 1998 VA examiner failed to 
specify the etiology of the veteran's bilateral hearing loss 
and, specifically, whether there is a relationship between 
the veteran's bilateral hearing loss and his military 
service.  The Board acknowledges the medical opinion dated in 
June 1998, expressed by private physician W. Wilkes, M.D.  
However, Dr. Wilkes' statements regarding the veteran's 
military history and the basis of his medical opinion are 
ambiguous.  In addition, the October 1998 VA examination 
report is unclear as to whether there is a current diagnosis 
of tinnitus, although the veteran's subjective complaints of 
tinnitus were noted.  Another VA examination would be helpful 
in the adjudication of this case.  Furthermore, private 
treatment records originating from the office of Dr. Wilkes 
should be obtained. 

The Board observes that the veteran's separation examination 
is not among the service medical records associated with the 
claims folder.  The RO should direct an inquiry to the 
National Personnel Records Center (NPRC) regarding any 
additional service medical records that may be available. 

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claims for service connection for 
bilateral hearing loss and tinnitus.  
Evidence may include the names and/or 
addresses of medical treatment sources, 
medical records showing treatment of the 
claimed disabilities (including medical 
opinions as to etiology), employment 
physical examinations, insurance 
examinations, lay statements by 
witnesses, or personal testimony, with 
special attention to the year following 
his discharge and in early postservice 
years.  In addition, the veteran should 
furnish the name of the medical facility 
and/or physician from whom he may have 
sought treatment for a concussion 
following a post service car accident.

All records identified and not previously 
acquired should be associated with the 
claims folder upon obtaining 
authorization, to include complete 
treatment records from office of W. L. 
Wilkes, M.D.  If any records requested 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  The veteran should be advised to 
provide specific information regarding 
the periods during which he was exposed 
to combat-related acoustic trauma, and 
whether he received any treatment in 
service for ear disorders.  Thereafter, 
the RO should conduct a search for 
additional service medical records from 
the NPRC, to include a separation medical 
report and records concerning any in-
service otologic treatment identified by 
the veteran.  Furthermore, service 
personnel records should be obtained.  If 
any records requested are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

4.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded a VA otolaryngological 
examination, to include audiological 
testing, to determine the nature and 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should render the following 
opinions:

I.  What is the correct diagnosis of 
any current bilateral hearing loss 
and "high pitched humming sound" 
in the ears?  Was the veteran 
exposed to any noise post-service 
via employment, hobbies, etc.?

II.  Whether it is as least as 
likely as not that any current 
bilateral hearing loss and tinnitus 
had its onset in or is in any way 
related to the veteran's active 
military service (including the 
veteran's report of exposure to loud 
noises).

III.  The examiner should comment on 
the medical statement of June 1998 
from Dr. Wilkes. 

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.304(d), 
38 C.F.R. § 3.655 (as appropriate), and 
the recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  If the 
veteran fails to appear for any 
examination, the letter notifying him of 
the date, time and place of the 
examination and the address to which it 
was sent must be associated with the 
claims file.  

The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).






